Citation Nr: 1746860	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  12-32 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether the severance of service connection for squamous cell carcinoma of the nasopharynx and sinuses was proper.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to July 1970.  He passed away in November 2010 and the appellant is his surviving spouse.  

This appeal to the Board of Veterans' Appeals (Board) is from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over this appeal is with the RO in Philadelphia, Pennsylvania.

In July 2011, the RO issued a proposed decision to sever service connection for squamous cell carcinoma of the nasopharynx and sinuses.  The Board notes that while it is ambiguous, in an April 2012 rating decision, the RO implemented the proposed severance in conjunction with its decision to deny service connection for cause of death.  In April 2012, the appellant filed a timely notice of disagreement to the aforementioned decision.  The RO subsequently issued a statement of the case (SOC) in October 2012, and the appellant filed a timely substantive appeal in November 2012.  Therefore, while the RO did not specifically separate out the aforementioned issues on appeal, the Board has nevertheless recharacterized the issues on appeal to include whether the severance of service connection for squamous cell carcinoma of the nasopharynx and sinuses was proper.  The title page has been updated to reflect the inclusion of the claim.

The Board remanded this appeal in April 2013 for the purpose of scheduling a personal hearing before a member of the Board.  The appellant withdrew her request in July 2015 and has not asked for the hearing to be rescheduled.  In March 2016, the Board took jurisdiction over the increased rating claim for coronary artery disease for the sole purpose of remanding it to the RO for the issuance of a SOC.  A SOC was issued by the RO in April 2017.  However, the appellant did not file a substantive appeal.  As such, this issue is no longer on appeal.


FINDINGS OF FACT

1.  The severance of service connection for squamous cell carcinoma of the nasopharynx and sinuses was not carried out in accordance with applicable procedures and is void ab initio.

2.  It is at least as likely as not that the Veteran's squamous cell carcinoma of the nasopharynx and sinuses was a substantial cause of his death.  


CONCLUSIONS OF LAW

1.  The severance of service connection for squamous cell carcinoma of the nasopharynx and sinuses was not proper, and is void ab initio.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 4.97, DC 6819 (2016).

2.  The cause of the Veteran's death is attributable to a disability incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1310, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.  307, 3.309, 3.311, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Severance of Service Connection

The appellant asserts that severance of the Veteran's service-connection for squamous cell carcinoma of the nasopharynx and sinuses was improper.

Service connection may be severed only where the Government establishes that the award of service connection was clearly and unmistakably erroneous.  Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell v. Principi, 3 Vet. App. 310, 313 (1992)).  The error must be undebatable and of the sort that, had it not been made, would have manifestly changed the outcome at the time it was made.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).

When VA seeks to sever service connection, the provisions of 38 C.F.R. § 3.105(d) impose the same burden of proof that is placed on a claimant who, pursuant to 38 C.F.R. § 3.105(a), seeks to have an unfavorable decision overturned, except that in making the determination of whether severance of service connection is proper, the review of the record is not limited to evidence that was before the RO at the time the original adjudication was made.  See 38 C.F.R. § 3.105(d); Baughmann v. Derwinski, 1 Vet. App. 563, 566 (1991).  Accordingly, to determine whether clear and unmistakable error was present in a prior decision, either the correct facts, as they were known at the time, must not have been before the adjudicator (i.e., more than a simple disagreement of how the facts were applied) or the statutory and regulatory provisions extant at the time must have been incorrectly applied.

The law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

After a careful review of the record, the Board finds that the severance of service connection was improper.  

As an initial matter, in July 2011, the RO provided the appellant with a notice and proposed rating that set forth all material facts and reasons why the Veteran's service connection for nasopharynx was being severed.  The appellant was also provided a letter that offered her a hearing and the opportunity to submit additional evidence.  

Nevertheless, the RO failed to provide the appellant with proper notice regarding the low standard needed to rebut the RO's finding of clear and unmistakable error that resulted in the severance of service connection.  Instead, while the notice letter listed certain types of evidence she could submit, the notice specifically and erroneously stated that in order for the appellant to prevail, the evidence (including any additional evidence submitted by the appellant) must be sufficient to support the higher burden of proof needed to establish the elements in "service connection" and/or "death benefits" claims.  As such, VA did not meet the necessary due process requirements.  See 38 C.F.R. § 3.105(d) (2016).

Accordingly, the action to severe entitlement to service connection for nasopharynx cancer is improper, and the procedural requirements for severance have not been met.  

As additional matter, while the procedural requirements have not been met for severance, the Board would also point out that the severance would not been warranted, even if the appellant had received proper notice.  Specifically, it is true that cancers to the nasopharynx are not included as a disorder that may be presumed related to toxic herbicide exposure.  38 C.F.R. § 3.309.  However, the October 2009 rating decision made a factual finding that, in this specific instance, the Veteran's cancer could be considered a respiratory cancer for purposes of presumptive service connection.  This constitutes a factual finding and, whether erroneous or not, is not reviewable under the CUE standard.  

Cause of Death

In order to establish service connection for the cause of the Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death it must singly, or with some other condition, be the immediate or underlying cause, or else be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2016).

In the alternative, service connection for the cause of death may be warranted where the evidence indicates that the cause of the Veteran's death should have been service-connected.  That is to say that, to establish service connection for a particular disability found to have caused his death, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by service or, in the alternative, is secondary to another service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.304.

In this case, the Veteran died in November 2010, and according to his death certificate, the primary cause of death was nasopharyngeal carcinoma with metastases.  At the time of his death, and as discussed/determined above, the Veteran was service connected for nasopharynx cancer with a 100 percent disability rating.  He was also service connected for coronary artery disease and assigned a 10 percent rating.  

After a review of the evidence of record, the Board determines that service connection for the cause of the Veteran's death is warranted.  Specifically, the Veteran's official death certificate reflects that he died from nasopharynx cancer.  Further, the October 2009, January 2010, and June 2017 VA examiners all concluded that the Veteran's cause of death was related to his service-connected nasopharynx cancer.  

Therefore, in view of the medical evidence of record, the Board concludes that the Veteran's nasopharynx cancer, which was listed as a cause of death on his death certificate, is at least as likely as not related to his active duty service.  As such, service connection for the cause of the Veteran's death is warranted on this basis.

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Additionally, the Board notes that this appeal was previously remanded by the Board in March 2016, in part, for the issuance of a SOC on the increased rating claim for coronary artery disease.  As discussed, a SOC was sent to the appellant and her attorney in April 2017.  However, neither the appellant nor her attorney submitted a substantive appeal.  Therefore, while this issue is no longer on appeal, the Board finds that the Remand directives were substantially complied with and, to the extent any error was committed with respect to the issues on appeal, such error was harmless and need not be further considered as the Board has granted in full the benefit sought on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  


ORDER

The severance of service connection for squamous cell carcinoma of the nasopharynx and sinuses was not proper, and is restored.

Service connection for the cause of the Veteran's death is granted.




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


